Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 13, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150656 & (67)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  DEAN ALTOBELLI,                                                                                           Joan L. Larsen,
           Plaintiff-Appellee/                                                                                        Justices
           Cross-Appellant,
  v                                                                 SC: 150656
                                                                    COA: 313470
                                                                    Ingham CC: 2012-000635-CZ
  MICHAEL W. HARTMANN, MICHAEL A.
  COAKLEY, M. ANNA MAIURI, JOSEPH M.
  FAZIO, DOUGLAS M. KILBOURNE, JOHN
  D. LESLIE and JEROME R. WATSON,
              Defendants-Appellants/
              Cross-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 4, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The defendants in this case are principal members of a law firm. The operating
  agreement for the law firm contains a mandatory arbitration agreement covering any
  dispute, controversy or claim between the law firm and a current or former principal.
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the Court of Appeals correctly affirmed the trial court’s denial of the
  defendants’ motion to dismiss based on the operating agreement’s mandatory arbitration
  provision because the plaintiff’s claims are directed at the individual defendants, rather
  than the law firm. In addressing that issue, the parties may also address whether, under
  theories including but not limited to agency or equitable estoppel, a mandatory arbitration
  provision covering disputes “between the Firm . . . and any current or former Principal”
  may properly be invoked to resolve disputes between managing principals and a former
  principal. The parties should not submit mere restatements of their application papers.

        The application for leave to appeal as cross-appellant remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 13, 2015
         t1110
                                                                               Clerk